Citation Nr: 1029679	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  07-10 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
supraventricular tachycardia, status post ablation therapy 
(previously rated as pericarditis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hittman, Law Clerk





INTRODUCTION

The Veteran served on active duty from May 1983 to June 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2005 rating decision in which the RO granted service 
connection for pericarditis and assigned an initial rating of 10 
percent, effective July 10, 2003 (the date of the claim for 
service connection).  The Veteran filed a notice of disagreement 
(NOD) later that month in July 2005.  The RO issued a statement 
of the case (SOC) in February 2007, and the Veteran filed a 
substantive appeal in March 2007.  The RO issued a supplemental 
SOC (SSOC) in November 2007.

The record reflects that the Veteran was previously represented 
by the Texas Veterans Commission.  In March 2007, he filed a VA 
Form 21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative) in favor of Disabled American Veterans 
(DAV).  The Board recognizes the change in representation.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for 
pericarditis, the Board has characterized this matter in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For the reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that in the 
Veteran's July 2005 NOD, he indicated that he also disagreed with 
the disability ratings assigned for service-connected bilateral 
knee arthritis, bilateral shoulder impingement, bilateral 
tinnitus, bilateral hearing loss, and gastroesophageal reflux 
disease (GERD).  In a September 2005 letter, the RO explained 
that the NOD with regard to these matters was untimely because 
the rating decision was issued in November 2003.  The RO 
apparently accepted the NOD as claims for increased ratings with 
respect to these matters, but did not conduct any further 
development or adjudication.  Hence, these claims are not before 
the Board, and are referred to the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

At the outset, the Board notes that prior to the time period 
relevant to this appeal, the criteria for evaluating 
cardiovascular disabilities under 38 C.F.R. § 4.104 (2009), 
including pericarditis and supraventricular tachycardia, were 
amended, effective January 12, 1998.  See 62 F.R. 65207 (December 
11, 1997).  In this case, the rating criteria provided to the 
Veteran in the February 2007 SOC was not the currently applicable 
criteria, and in fact, had not been in effect since changes to 
the regulations were put in effect on January 12, 1998.  

Under the revised criteria, pericarditis is rated under DC 7002, 
and a 10 percent rating is warranted if a workload of greater 
than 7 metabolic equivalents (METs) but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, or; 
if continuous medication is required.  A 30 percent rating is 
warranted if a workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; there is evidence of cardiac hypertrophy or dilation 
on electro-cardiogram, echocardiogram, or X-ray.  
Supraventricular arrhythmias (which the new diagnosis reflects, 
as discussed below) are rated under DC 7010, and a 10 percent 
rating is warranted if there is permanent atrial fibrillation 
(lone atrial fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by electrocardiogram (ECG or EKG) or 
Holter monitor.  A 30 percent rating is warranted is there is 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented by 
ECG or Holter monitor.  38 C.F.R. § 4.104 (effective January 12, 
1998).   

While it nonetheless appears that the RO evaluated the Veteran's 
condition under the current criteria, the fact of whether the 
Veteran was given proper notice of the correct rating criteria, 
and thus given the opportunity to submit evidence applicable to 
those criteria, remains unclear.  Therefore, in light of due 
process considerations, the Board must remand this matter to 
allow the Veteran a full opportunity to develop his claim.

The report of a December 2006 VA examination, performed by QTC, 
indicates that, as a result of his heart condition, the Veteran 
had experienced angina, shortness of breath, and fatigue on a 
constant basis.  It was noted that the Veteran underwent 
tachycardia ablation twice in 2001 and had had a cardio catheter, 
but the procedures did not work.  It was further noted that the 
Veteran was being treated with Sotalol twice a day, and that he 
experienced no functional impairment as result of his heart 
condition.  Examination of the heart revealed a regular sinus 
rhythm, and no heaves, thrills, murmurs, gallops, or any evidence 
of congestive heart failure, cardiomegaly or cor pulmonale were 
found.  It was also noted that the chest X-ray result was within 
normal limits, and the EKG test result was within normal limits.  
The diagnosis was supraventricular tachycardia, status post 
ablation therapy, now in sinus rhythm, based on subjective 
fatigue and objective medication use.  It was noted that the 
diagnosis had been changed from the previous VA established 
diagnosis of pericarditis, bacterial or rheumatic, acute.  The 
estimated METS were 10, with no significant limitation or 
restriction.

The only other medical evaluation of record since the July 2005 
rating decision is a February 2007 note from the Occupational 
Health Clinic at the Corpus Christie Army Depot, which indicates 
that the Veteran had several problems, one of which was 
unresolved and involved treatment in San Antonio that was often 
debilitating.  Based on this evaluation, the Veteran was 
subsequently notified that he was physically unable to perform 
the full scope of duties of the position of Aircraft Overhaul 
Trades Helper, which it appears the Veteran had applied for.

In an August 2008 statement, the Veteran's representative argued 
that since the Veteran's diagnosis had been changed in the 
December 2006 VA examination from pericarditis, which is rated 
under DC 7002, to supraventricular tachycardia, which is rated 
under DC 7010, the Veteran should be afforded a new examination 
to properly rate the new diagnosis, since the December 2006 
examination did not address the number of episodes of 
supraventricular tachycardia documented by a Holter monitor (part 
of the DC 7010 criteria).  

In light of the scant medical evidence presented, and to ensure 
that the record reflects the current severity (and proper 
diagnosis) of this disability, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
current applicable rating criteria, is needed to properly 
evaluate the Veteran's heart disability.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159 (2009).  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide 
the veteran with a thorough and contemporaneous medical 
examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(an examination too remote for rating purposes cannot be 
considered contemporaneous).

Accordingly, the RO should arrange for the Veteran to undergo VA 
cardiology examination, by a physician, at a VA medical facility.  
The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim for a higher rating for supraventricular 
tachycardia, status post ablation therapy.  See 38 C.F.R. § 
3.655(b) (2009).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  If the Veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) of 
the examination sent to him by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, and 
the record before the examiner is complete, the RO should also 
give the Veteran another opportunity to present information 
and/or evidence pertinent to the claim on appeal, explaining that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should provide of the current 
applicable rating criteria for evaluating the Veteran's heart 
condition.


Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West); 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim for 
an increased rating.  The RO's adjudication of the claim should 
include consideration of whether "staged rating" (assignment of 
different ratings for different periods of time, based on the 
facts found), pursuant to Fenderson,12 Vet. App. at 126 (1999), 
is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal, that is not currently 
of record.

The RO should provide notice of the current 
applicable rating criteria for evaluating the 
Veteran's heart condition, to include 
pericarditis and supraventricular 
tachycardia, under DCs 7002 and 7010, 
respectively.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
cardiology examination, by a physician, at an 
appropriate VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available 
to the physician designated to examine 
the Veteran, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.

In conjunction with the examination, the RO 
should arrange for the Veteran to undergo an 
electrocardiogram and Holter Monitor Test, 
along with any additional appropriate tests 
and studies that the examining physician 
deems appropriate (with all findings made 
available to the requesting physician prior 
to the completion of his or her report).  All 
clinical findings should be reported in 
detail.

The examiner should render specific findings 
as to existence and extent of all symptoms 
associated with the Veteran's heart 
disability (previously diagnosed as 
pericarditis and supraventricular 
tachycardia), to include specific findings as 
to whether the Veteran experiences 
supraventricular tachycardia; and, if so, the 
severity and frequency of attacks.  The 
examiner should also provide objective 
measurements of the level of physical 
activity, expressed numerically in metabolic 
equivalents (METs), that results in dyspnea, 
fatigue, angina, dizziness, or syncope; 
indicate whether there is evidence of cardiac 
hypertrophy or dilation; and if there is left 
ventricular dysfunction, provide the ejection 
fraction percentage.  

The physician should set forth all 
examination findings, along with the complete 
rationale for any conclusions expressed, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for an increased rating 
for the Veteran's heart disability in light 
of all pertinent evidence and legal 
authority.  The RO's adjudication should 
include consideration of whether "staged 
rating" pursuant to Fenderson (cited above), 
is warranted.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes citation to 
and discussion of all  additional legal 
authority considered, along with clear 
reasons and bases for all determinations, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

